RECOMMENDED FOR PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 20a0277p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 JADE THOMPSON,                                           ┐
                                Plaintiff-Appellant,      │
                                                          │
                                                           >        No. 19-4217
 v.                                                       │
                                                          │
                                                          │
 MARIETTA EDUCATION ASSOCIATION; MARIETTA CITY            │
 SCHOOL DISTRICT BOARD OF EDUCATION,                      │
                            Defendants-Appellees.         │
                                                          ┘

                        Appeal from the United States District Court
                       for the Southern District of Ohio at Columbus.
                  No. 2:18-cv-00628—Michael H. Watson, District Judge.

                                 Argued: August 5, 2020

                           Decided and Filed: August 25, 2020

                Before: GIBBONS, GRIFFIN, and THAPAR, Circuit Judges.
                                _________________

                                         COUNSEL

ARGUED: Robert Alt, THE BUCKEYE INSTITUTE, Columbus, Ohio, for Appellant. Scott
A. Kronland, ALTSHULER BERZON LLP, San Francisco, California, for Appellee Marietta
Education Association. Bryan M. Smeenk, BRICKER & ECKLER LLP, Columbus, Ohio, for
Appellee Marietta City School District Board of Education. ON BRIEF: Robert Alt, THE
BUCKEYE INSTITUTE, Columbus, Ohio, Andrew M. Grossman, Patrick T. Lewis,
BAKERHOSTETLER LLP, Washington, D.C., for Appellant. Scott A. Kronland, P. Casey
Pitts, ALTSHULER BERZON LLP, San Francisco, California, Eben O. McNair, IV, Timothy
Gallagher, SCHWARZWALD MCNAIR & FUSCO LLP, Cleveland, Ohio, for Appellee
Marietta Education Association. Bryan M. Smeenk, Nicole M. Donovsky, BRICKER &
ECKLER LLP, Columbus, Ohio, for Appellee Marietta City School District Board of Education.
 No. 19-4217                  Thompson v. Marietta Educ. Ass’n, et al.                   Page 2


                                       _________________

                                            OPINION
                                       _________________

       THAPAR, Circuit Judge. By signing on the dotted line, public employees accept the
government as their employer. In Ohio, the law requires them to also accept a union as their
exclusive bargaining representative. It’s a take-it-or-leave-it system—either agree to exclusive
representation, which is codified in state law, or find a different job. This take-it-or-leave-it
system is in direct conflict with the principles enunciated in Janus v. AFSCME, 138 S. Ct. 2448
(2018). But when the Supreme Court decided Janus, it left on the books Minnesota State Board
for Community Colleges v. Knight, 465 U.S. 271 (1984). And because Knight directly controls
the outcome of this case, we affirm the district court’s decision upholding the challenged Ohio
law.

                                                 I.

       Marietta is a small town in southeast Ohio that sits on the banks of the Ohio and
Muskingum Rivers. The Marietta Board of Education governs the town’s public schools. And
the Marietta Education Association, a teacher’s union, serves as the exclusive bargaining
representative for the school district’s employees.

       Jade Thompson is a Spanish teacher at Marietta High School. After the Supreme Court’s
decision in Janus, Thompson sued the Marietta Education Association and the Marietta Board of
Education, arguing that Ohio’s scheme of exclusive public-sector union representation violates
the First Amendment.

       Under Ohio law, a union may become the exclusive bargaining representative for all
public employees in a bargaining unit. To become an exclusive representative, the union must
submit proof that a majority of the bargaining unit’s members wish to be represented by the
union. Ohio Rev. Code § 4117.05(A)(1). Once a union has done so, public employers are
required to collectively bargain with it. Id. § 4117.04. And they are prohibited from bargaining
with anyone else. Id. This includes both individual employees and other labor organizations.
 No. 19-4217                 Thompson v. Marietta Educ. Ass’n, et al.                      Page 3


       Ohio law sets a broad scope for collective-bargaining negotiations. Public employers
must bargain over “[a]ll matters pertaining to wages, hours, or terms and other conditions of
employment” as well as over any “existing provision of a collective bargaining agreement.” Id.
§ 4117.08(A). And public employers may bargain over almost all other topics. Id. § 4117.08(C).
This latter category includes “the functions and programs of the public employer”; the
employer’s “overall budget” and “organizational structure”; the methods “by which
governmental operations are to be conducted”; and even “the mission of the public employer as a
governmental unit.” Id.

       Thompson is not a member of the Marietta Education Association. She objects to its
policies and to any association with it. But because the union has been designated as her
bargaining unit’s “exclusive representative,” the union has a statutory right to represent her “for
the purposes of collective bargaining.” Id. § 4117.05(A). So while Thompson believes layoffs
should occur based largely on merit rather than seniority, the union advocates to the contrary.
And while Thompson believes teachers’ benefits should be cut to save academic programs, the
union takes a different view. These are just a few of the many issues on which Thompson and
the union disagree. Indeed, when Thompson’s late husband—Representative Andy Thompson—
ran for the Ohio General Assembly, the union published advertisements and sent emails to
teachers at Marietta High School opposing his candidacy.

       Two years ago, Thompson filed this lawsuit, arguing that Ohio’s system of exclusive
public-sector bargaining violates her First Amendment rights. Both parties soon moved for
summary judgment. The district court held that Thompson’s challenge was foreclosed by Knight
and thus granted summary judgment to the defendants. This appeal followed.

                                                II.

       Thompson raises two challenges to Ohio’s system of exclusive representation: (1) that it
violates her rights to be free from compelled speech and association, and (2) that it violates her
right to meaningfully communicate with the government. We agree with the district court that
both arguments are foreclosed by Supreme Court precedent.
 No. 19-4217                  Thompson v. Marietta Educ. Ass’n, et al.                    Page 4


                                               A.

       Thompson’s first claim is that Ohio law impermissibly allows the Marietta Education
Association to speak on her behalf during collective-bargaining sessions, and that this amounts to
compelled speech and association in violation of the First Amendment. See Ohio Rev. Code
§§ 4117.05(A), 4117.11(B)(6).

       The First Amendment protects “both the right to speak freely and the right to refrain from
speaking at all.” Wooley v. Maynard, 430 U.S. 705, 714 (1977). Likewise, “[f]reedom of
association . . . plainly presupposes a freedom not to associate.” Roberts v. U.S. Jaycees, 468
U.S. 609, 623 (1984).      These rights capture the more basic truth that “[f]orcing free and
independent individuals to endorse”—either implicitly or explicitly—“ideas they find
objectionable is always demeaning.” Janus, 138 S. Ct. at 2464. The Supreme Court has thus
explained that “designating a union as the exclusive representative of nonmembers substantially
restricts the nonmembers’ rights.” Id. at 2469. And the Court has deemed exclusive public-
sector bargaining “a significant impingement on associational freedoms that would not be
tolerated in other contexts.” Id. at 2478.

       Given the Supreme Court’s language, one might think that Thompson should prevail.
Yet Supreme Court precedent says otherwise. And lower courts must follow Supreme Court
precedent. See Agostini v. Felton, 521 U.S. 203, 237 (1997).

       The primary precedent blocking Thompson’s way is Knight. There, a group of non-union
community college instructors challenged Minnesota’s collective-bargaining statute.         They
objected to the State’s recognition of an exclusive representative to speak for all employees at
“meet and confer” sessions. These sessions concerned subjects outside the scope of mandatory
collective bargaining. See 465 U.S. at 274–78. But the Supreme Court rejected the challenge. It
held that Minnesota had “in no way restrained [the instructors’] freedom to speak . . . or their
freedom to associate or not to associate with whom they please.” Id. at 288. To the contrary, the
Court held that the instructors’ First Amendment rights were not unduly infringed because they
remained “free to form whatever advocacy groups they like” and were “not required to become
members of [the union].” Id. at 289.
 No. 19-4217                  Thompson v. Marietta Educ. Ass’n, et al.                       Page 5


       Knight controls here. If allowing exclusive representatives to speak for all employees at
“meet and confer” sessions does not violate the First Amendment, we see no basis for concluding
that the result should be different where the union engages in more traditional collective-
bargaining activities. It appears that every other circuit to address the issue has agreed. See, e.g.,
Reisman v. Associated Faculties of Univ. of Maine, 939 F.3d 409 (1st Cir. 2019); Mentele v.
Inslee, 916 F.3d 783 (9th Cir. 2019); Bierman v. Dayton, 900 F.3d 570 (8th Cir. 2018); Hill v.
Serv. Emps. Int’l Union, 850 F.3d 861 (7th Cir. 2017); Jarvis v. Cuomo, 660 F. App’x 72 (2d
Cir. 2016) (summary order).

       Thompson responds, arguing that Knight did not involve a compelled-representation
challenge. But in Knight, the Court framed the question presented in broad terms: whether the
“restriction on participation in the nonmandatory-subject exchange process violates the
constitutional rights of professional employees within the bargaining unit who are not members
of the exclusive representative and who may disagree with its views.” 465 U.S. at 273. Even
assuming plaintiff’s compelled-representation theory is technically distinguishable, such a
cramped reading of Knight would functionally overrule the decision. And that is something
lower court judges have no authority to do.

       To be sure, Knight’s reasoning conflicts with the reasoning in Janus. But the Supreme
Court did not overrule Knight in Janus. And when an earlier Supreme Court decision “has direct
application in a case, yet appears to rest on reasons rejected in some other line of decisions, the
Court of Appeals should follow the case which directly controls, leaving to [the Supreme] Court
the prerogative of overruling its own decisions.” Rodriguez de Quijas v. Shearson/Am. Exp.,
Inc., 490 U.S. 477, 484 (1989). We do so here.

                                                  B.

       Thompson’s second claim fares no better. She argues that Ohio’s system of exclusive
representation unconstitutionally burdens her First Amendment right to engage with the
government through speech, association, and petition. Thompson’s theory seems to be that by
allowing the Marietta Education Association to serve as her exclusive representative, Ohio
unconstitutionally tilts the playing field against her speech.
 No. 19-4217                      Thompson v. Marietta Educ. Ass’n, et al.                                Page 6


        But this argument conflicts with two Supreme Court decisions. First, we consider Smith
v. Arkansas State Highway Employees, Local 1315, 441 U.S. 463 (1979) (per curiam). There,
the Court held that the First Amendment imposes no “affirmative obligation on the government
to listen, to respond[,] or . . . [to] bargain.” Id. at 465. And since the government has no
obligation to bargain with Thompson, it is difficult to see how the government’s decision to
bargain with someone else violates her rights.

        Second, in Knight, the Supreme Court recognized that it was “doubtless true that the
unique status of the exclusive representative . . . amplifies its voice in the policymaking process.”
465 U.S. at 288. But amplification “is inherent in government’s freedom to choose its advisers.”
Id. And a “person’s right to speak is not infringed when government simply ignores that person
while listening to others.” Id. Thus, Knight again forecloses Thompson’s claim.*

                                                       ***

        This case presents First Amendment questions of considerable importance. But they are
controlled by a fair reading of the Supreme Court’s precedents. We therefore affirm the district
court’s order granting summary judgment for the defendants.




        *The    district court also held that Thompson waived this second claim during an earlier stage of the
proceedings. But we see things differently. To be sure, Thompson did not press this theory while seeking a
preliminary injunction. And some of her arguments during the preliminary injunction hearing implicitly contradict
the theory. Yet our review of the record does not reveal an “intentional relinquishment or abandonment of a known
right.” United States v. Olano, 507 U.S. 725, 733 (1993). To the contrary, Thompson asserted the theory in her
complaint, pressed it in her motion for summary judgment, and continues to pursue it on appeal. Likewise, at every
stage the defendants have had a full opportunity to respond to this theory and have in fact done so. See United
States v. Dillard, 438 F.3d 675, 682 n.1 (6th Cir. 2006) (finding no waiver where the opposing party “had a full and
fair opportunity to consider and address the issue”). Fortunately, the district court addressed the merits of
Thompson’s claim in the alternative. And since both parties fully briefed Thompson’s theory in the district court
and on appeal, there has been no impediment to our consideration of the issue.